Order holding plaintiff in contempt for failing to pay ninety-five dollars and forty-two cents to the receiver in an action for an accounting and the dissolution of the partnership affirmed, without costs. If appellant had applied the sums expended for printing the record and briefs to the discharge of his debt, we assume the ninety-five dollars and forty-two cents could have been paid and some balance would have remained in Ms hands; and the litigation would have been at an end. That would have been a practical solution of the controversy. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.